Citation Nr: 0418285	
Decision Date: 07/09/04    Archive Date: 07/21/04

DOCKET NO.  03-01 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased initial disability rating for 
post-traumatic stress disorder, currently evaluated as 
50 percent disabling.  

2.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for asthma.  

3.  Entitlement to service connection for asbestosis.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant, his wife, and his son



ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from June 1944 to 
January 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from two rating actions of the Department 
of Veterans Affairs Regional Offices (ROs).  Specifically, by 
an April 2002 rating action, the RO in Cleveland, Ohio denied 
the veteran's petition to reopen his previously denied claim 
for service connection for asthma.  Also by this rating 
action, the Cleveland RO denied the issue of entitlement to 
service connection for asbestosis.  Subsequently, by a 
December 2002 rating action, the RO granted service 
connection for post-traumatic stress disorder (PTSD) and 
awarded a 50 percent evaluation for this disability, 
effective from August 2001.  

The 50 percent disability rating assigned to the 
service-connected PTSD is based on an initial grant of 
service connection for this disability.  As such, the entire 
period associated with this service-connected disability will 
be considered to ensure that consideration is given to the 
possibility of staged ratings; that is, separate ratings for 
separate periods of time based on the facts found.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  Consequently, 
the rating issue with regard to the veteran's 
service-connected PTSD is correctly characterized as listed 
on the title page of, and as discussed in the following, 
decision.  

The issue of entitlement to service connection for asbestosis 
will be addressed in the Remand portion of this decision.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issues addressed in this decision has been 
obtained.  

2.  The service-connected PTSD is manifested by complaints of 
nightmares, recurrent flashbacks, sensory anomalies, crying 
spells, startle responses, sleep problems, and survivor's 
guilt, with objective evaluation findings of anxiety, a 
congruent affect, and irritability.  However, the 
symptomatology associated with this disability is stable, 
without evidence of deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as suicidal ideation, obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and inability to establish and 
maintain effective relationships,.  

3.  In a March 1991 rating action, the RO denied service 
connection for asthma.  Although notified of the decision in 
April 1991, the veteran did not initiate an appeal of the 
denial.  

4.  The evidence received since the March 1991 RO denial of 
service connection for asthma is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim for service connection for asthma.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating greater than 
50 percent for the service-connected PTSD have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321(b)(1), 4.130, Diagnostic Code 9411 (2003).  

2.  The RO's March 1991 decision that denied service 
connection for asthma is final.  38 U.S.C.A. § 7105(a), (c), 
(d)(3) (West 2002);  38 C.F.R. §§ 19.117, 19.129, 19.192 
(1990).  

3.  The evidence received since the RO's March 1991 denial of 
service connection for asthma is not new and material, and 
the claim for service connection for asthma is not reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) 
(effective prior to August 29, 2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  This law eliminated the concept of a well-grounded 
claim (inapplicable here), redefined the obligations of VA 
with respect to the duty to assist, and imposed on VA certain 
notification requirements.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
but not yet final as of that date.  VCAA, Pub. L. No. 
106-475, § 7(a), 114 Stat. 2096, 2099-2100 (2001), 
38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West 2002).  VA regulations have also been 
revised as a result of these changes and is effective from 
November 9, 2000, except that the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii) apply to any claim to reopen a 
finally decided claim received on or after August 29, 2001).  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003).  
As, in the present case, the RO received the veteran's 
petition to reopen his previously denied claim for service 
connection for asthma on August 3, 2001, the recent amendment 
to 38 C.F.R. § 3.156(a) does not apply to the current issue 
of whether new and material evidence has been received 
sufficient to reopen the previously denied claim for service 
connection for asthma.  

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); see Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary).  

In Pelegrini v. Principi, 17 Vet. App. 412 (2004) 
[hereinafter, Pelegrini I], the United States Court of 
Appeals for Veterans Claims (Court) held, in part, that a 
VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  The Court also held that a VCAA notice consistent 
with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  

In a letter dated in August 2001, the statement of the case 
(SOC) issued in December 2002, and the supplemental statement 
of the case (SSOC) furnished in January 2004, the RO informed 
the veteran of the provisions of the VCAA, the criteria used 
to adjudicate his petition to reopen his previously denied 
service connection claim, the type of evidence needed to 
substantiate this issue, as well as the specific information 
necessary from him.  Further, the SOC and SSOC furnished in 
the present case advised the veteran of the evidence of 
record and of the reasons and bases for the decision.  In 
addition, in the August 2001 letter, the RO specifically 
notified the veteran that VA would assist in obtaining 
identified records but that it was his duty to give enough 
information to enable VA to obtain any such available 
additional records and to ensure that the agency received the 
pertinent evidence.  

Moreover, in the August 2001 letter, the RO informed the 
veteran of his responsibility to provide the agency with 
relevant "evidence."  This statement, which references the 
veteran's opportunity to provide VA with information 
pertinent to his claim, appears to satisfy the "fourth 
element" of the VCAA notice requirements (which stipulates 
that VA must request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim, or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)").  

Further, the Board notes that the RO informed the veteran of 
the specific information necessary from him and of his 
opportunity to submit any pertinent evidence in the August 
2001 letter, which was issued prior to the initial denial of 
his petition to reopen his previously denied service 
connection claim in April 2002.  Consequently, the Board 
finds no defect in terms of the timing of the VCAA notice 
requirement.  [The Board has considered the Court's recent 
holding in Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. 
June 24, 2004) [hereinafter, Pelegrini II] which stipulated 
that the notice requirements of the VCAA apply even to cases 
pending before VA on November 9, 2000, the date of the VCAA's 
enactment, even if the initial agency of original 
jurisdiction (AOJ) decision was issued before that date.  
This holding, however, is not applicable to the facts of the 
present case as the notice provided to the current veteran 
has been deemed to be proper.]

With regard to the propriety of the notice requirements for 
the veteran's claim for an increased rating for his 
service-connected PTSD, the Board notes that the claims 
folder contains a March 2002 letter which provides proper 
VCAA notification to the veteran of his petition to reopen 
his previously disallowed claim for service connection for 
PTSD.  In particular, this letter informs the veteran of the 
information and evidence not of record that is necessary to 
substantiate this issue, the information and evidence that VA 
will seek to provide, the information and evidence that he is 
expected to provide, and his opportunity to provide any 
evidence in his possession that pertains to his claim (or 
something to the effect that he should "give us everything . 
. . [he's] got pertaining to . . . [his] claim(s)."  See, 
Pelegrini I.  Thereafter, by an December 2002 rating action, 
the RO granted service connection for PTSD and awarded a 
50 percent evaluation for this disability, effective from 
August 2001.  

A complete and thorough review of the claims folder indicates 
that the RO has not furnished the veteran with notification 
of the information and evidence necessary to substantiate his 
initial rating claim for his service-connected PTSD pursuant 
to the VCAA.  Significantly, however, VA does not have an 
obligation to provide additional notice of the information 
and evidence necessary to substantiate an issue raised in a 
notice of disagreement if original notice was given.  See VA 
General Counsel Opinion, VAOPGCPREC 8-2003 (Dec. 22, 2003).  
Specifically, the General Counsel has held that the 
"statement of the case notifies a claimant of the evidence 
already provided to VA and explains why that evidence is 
insufficient under the applicable law and regulations to 
grant the benefits sought.  A statement of the case will 
therefore inform a claimant of what is needed to substantiate 
an issue raised in the NOD."  Under these circumstances, the 
Board finds that the notification requirement of the VCAA has 
been satisfied with regard to the initial rating issue for 
the service-connected PTSD in the present case.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  A review 
of the claims folder indicates that the RO has obtained 
available and relevant post-service treatment records 
adequately identified by the veteran.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002) (holding that both the 
statute, 38 U.S.C. § 5103(a), and the regulation, 38 C.F.R. 
§ 3.159, clearly require the Secretary to notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the Secretary).  
Also, during the current appeal, the veteran has been 
accorded relevant VA examinations.  

Consequently, the Board finds that VA has satisfied its duty 
to notify and to assist and that, under the circumstances of 
this case, a remand of the initial rating issue for PTSD and 
the veteran's petition to reopen his previously denied claim 
for service connection for asthma which are on appeal would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  

II.  Increased Initial Rating For PTSD

A.  Factual Background

According to the service personnel records, the veteran 
served on active military duty with the United States Navy 
between June 1944 and January 1946.  His duties included work 
as an armed guard.  He was stationed at various ports in the 
continental United States and also in Egypt.  An additional 
report indicates that one of the ships on which the veteran 
served was mined in the East Mediterranean Sea off the coast 
of Turkey.  Service medical records are negative for 
complaints of, treatment for, or findings of a psychiatric 
disability.  The discharge examination which was conducted in 
January 1946 demonstrated that the veteran's nervous system 
was normal.  

In December 1990, the veteran underwent a compensation and 
pension psychiatric examination.  At that time, he reported 
having survived, during service, being aboard a Navy ship 
that had sustained an explosion.  In particular, he 
complained of increased tension and depression, recurrent 
headaches, forgetfulness, confused thinking, anxiety, 
depressed moods, difficulty initiating and maintaining sleep, 
and bad dreams.  A mental status evaluation demonstrated 
casual dress; normal mannerisms, gait, gestures, facial 
expressions, and postures; no free-floating anxiety; a mildly 
depressed mood; intact thought processes; no blocking, 
thought broadcasting, paranoid ideation, or pressure of 
thought; no delusions or hallucinations; orientation; average 
intelligence; no impairment in cognitive function; insight; 
impaired judgment; the ability to understand and to deal with 
abstract material; the ability to handle simple academic 
material; and no difficulty in dealing with similarities.  In 
pertinent part, the examiner provided diagnostic impressions 
of dysthymia and a generalized anxiety disorder.  

Subsequent VA medical records reflect monthly outpatient 
psychiatric treatment between May and August 2002.  According 
to these reports, the veteran initially exhibited an 
irritable mood as well as depression due to his memories of 
the in-service ship explosion.  By August 2002, he continued 
to experience nightmares of service events.  However, a 
mental status evaluation demonstrated an appropriate and 
brighter mood, no depression, alertness, orientation, a 
normal affect, no delusions or hallucinations, no suicidal or 
homicidal ideations, and intact cognitive functions.  The 
examiner assigned a Global Assessment of Functioning (GAF) 
score of 55.  

In September 2002, the veteran underwent a VA mental 
disorders examination.  At that time, the veteran explained 
that a ship on which he served was inadvertently struck by a 
mine, that the resulting explosion and fire killed and 
wounded some of the sailors on board, and that the lieutenant 
on board died in the veteran's arms.  He complained of 
feelings of hopelessness, worthlessness, ruminations, 
doubting, and indecision; a chronic sleep disturbance with 
diminished sleep and terminal insomnia and nightmares; a poor 
appetite; irritability; crying spells; a loss of interest in 
previously enjoyed pursuits; and confinement to his home due 
to fears of exposing himself to large crowds or associating 
with people.  

A mental status examination demonstrated cooperation, casual 
dress, good hygiene, a passive attitude, normal speech, 
decreased psychomotor activity, a constricted affect, a 
depressed and anxious mood, normal thought processes, no 
suicidal or homicidal ideations, no hallucinations, 
alertness, orientation times four (to time, place, person, 
and situation), intact memory (including immediate, recent, 
short term, and past recall), the ability to calculate 
digits, an adequate fund of information, as well as fair 
judgment and insight.  The examiner diagnosed, on Axis I, 
chronic PTSD and a mood disorder characterized as depression 
secondary to medical conditions.  In addition, the examiner 
assigned a GAF score of 40 and expressed his opinion that the 
veteran "should be considered totally disabled and service 
connected for this disability."  

According to subsequent VA medical records, between September 
and November 2002, the veteran participated in monthly group 
psychological therapy sessions.  Also, in October 2002, the 
veteran sought VA outpatient treatment for complaints of 
increased irritability, poor sleep at night, and continued 
nightmares and recurrent memories about the war.  The 
examiner noted that, other than these complaints, the veteran 
appeared to be psychiatrically stable.  In particular, a 
mental status evaluation demonstrated alertness, oriented 
speech, a normal affect, an appropriate mood, mild 
depression, no delusions or hallucinations, no suicidal or 
homicidal ideations, and intact cognitive functions.  The 
examiner diagnosed, on Axis I, PTSD and depression and 
assigned a GAF score of 50.  

In December 2002, the RO considered this in-service, and 
post-service, evidence.  Specifically, the RO granted service 
connection for PTSD and awarded a 50 percent evaluation for 
this disability, effective from August 2001.  

The veteran's PTSD has remained evaluated as 50 percent 
disabling.  According to relevant evidence received during 
the current appeal, between January and August 2003, the 
veteran participated in approximately monthly group 
psychological therapy sessions.  

In April 2003, the veteran sought VA outpatient psychiatric 
treatment for complaints of dizziness and nightmares (which 
he reported had improved).  A mental status evaluation 
demonstrated alertness, oriented speech, a normal affect, an 
appropriate mood, mild depression, no delusions or 
hallucinations, no suicidal or homicidal ideations, and 
intact cognitive functions.  The examiner diagnosed, on 
Axis I, PTSD and depression and assigned a GAF score of 50.  

At an August 2003 VA outpatient treatment session, the 
veteran reported continued nightmares and recurring memories 
about the war and improved depression.  The examiner observed 
that the veteran "appear[ed] . . . to be taking good care of 
himself and [to be] stable depression wise."  A mental 
status evaluation demonstrated alertness, oriented speech, a 
normal affect, an appropriate (and brighter) mood, no 
delusions or hallucinations, no suicidal or homicidal 
ideations, and intact cognitive functions.  The examiner 
diagnosed, on Axis I, PTSD and depression and assigned a GAF 
score of 50.  

In October 2003, the veteran presented testimony before a 
decision review officer at the RO.  At that time, the veteran 
testified that, as a result of his PTSD, he experiences 
nightmares and recurrent dreams of his war experiences as 
well as short term memory problems.  October 2003 hearing 
transcript (October 2003 T) at 3-4.  

In November 2003, the veteran underwent a VA PTSD 
examination.  At that time, he complained of flashbacks, 
sensory anomalies (in which he hears the noise, smells, and 
other sensations involved around the ships), crying spells, 
startle responses, sleep problems, and survivor's guilt.  He 
further explained that, sometimes, he drives to a local 
coffee shop where he meets with three or four veterans and 
reminisces with them about the war.  He explained that he no 
longer goes to local flea markets due to his limited walking 
ability.  He also stated that he goes to Sunday school and 
church every Sunday as long as he is not sick.  In addition, 
he noted that he drives his wife "to where she needs to go" 
to shop and occasionally goes inside the stores with her.  He 
did describe feelings of being "choked up" when he goes 
inside stores and is around a lot of people."  

A mental status evaluation demonstrated casual dress; very 
good hygiene; rational and goal-directed speech; no 
tangentiality, loosening of associations, or flight of ideas; 
no delusions; well formed and presented thoughts; no 
auditory, gustatory, tactile, or visual hallucinations; a 
friendly mood; an affect with an appropriate range (from 
euthymic to smiling); and no suicidal or homicidal thoughts 
or intent.  The examiner diagnosed, on Axis I, PTSD and a 
mood disorder secondary to the general medical condition.  
The examiner assigned a GAF score ranging between 45 and 55 
and expressed his opinion that the veteran's PTSD symptoms 
have resulted in moderate to serious social and industrial 
impairment.  

According to subsequent VA medical records, at a December 
2003 outpatient treatment session, the examiner noted that 
the veteran's psychiatric symptoms were stable.  A mental 
status evaluation demonstrated alertness, oriented speech, a 
normal affect, an appropriate mood, irritability, no 
delusions or hallucinations, no suicidal or homicidal 
ideations, and intact cognitive functions.  The examiner 
diagnosed, on Axis I, PTSD and depression and assigned a GAF 
score of 50.  

Additionally, between November 2003 and January 2004, the 
veteran continued to participate in monthly group 
psychological therapy sessions.  The record of the January 
2004 session included the therapist's observation that the 
veteran appeared to be anxious with a congruent affect.  

B.  Analysis

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. §§ 4.1 and 4.2 
(2003).  However, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  Since the present appeal arises from an 
initial rating decision which established service connection 
and assigned an initial disability rating, it is not the 
present level of disability which is of primary importance, 
but rather the entire period is to be considered to ensure 
that consideration is given to the possibility of staged 
ratings; that is, separate ratings for separate periods of 
time based on the facts found.  See Fenderson v. West, 12 
Vet. App. 119 (1999).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2003).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27 (2003).  

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  38 C.F.R. § 4.10 (2003).  It is 
also necessary to evaluate the disability from the point of 
view of the veteran working or seeking work and to resolve 
any reasonable doubt regarding the extent of the disability 
in the veteran's favor.  38 C.F.R. §§ 4.2, 4.3 (2003).  If 
there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2003).

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility. See 38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2003).

According to the applicable diagnostic code, a 50 percent 
evaluation will be awarded with evidence of occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 
(2003).  

The next higher evaluation of 70 percent will be awarded with 
evidence of occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as suicidal ideation, obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and inability to establish and 
maintain effective relationships.  Id.  

A 100 percent rating is assigned when there is total 
occupational and social impairment, due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.  Id.  

Furthermore, a GAF rating is a scale reflecting the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental-health illness.  Richard 
v. Brown, 9 Vet.App. 266, 267 (1996), citing Diagnostic and 
Statistical Manual of Mental Disorders (4th ed.1994).  A GAF 
score of 31 to 40 is illustrative of some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; a child 
frequently beats up younger children, is defiant at home, and 
is failing at school).  A GAF score of 41 to 50 is 
representative of serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  A GAF 
score of 51 to 60 is illustrative of moderate symptoms 
(including a flat affect, circumstantial speech, and 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (such as few friends and 
conflicts with peers or co-workers).  Id.  

Throughout the current appeal, the veteran has asserted that 
his PTSD symptomatology has increased in severity.  In 
particular, he has described nightmares, recurrent 
flashbacks, sensory anomalies (in which he hears the noise, 
smells, and other sensations involved around the ships), 
crying spells, startle responses, sleep problems, and 
survivor's guilt.  See, e.g., October 2003 T at 3-4.  The 
veteran's descriptions of his service-connected PTSD 
pathology are deemed to be competent evidence.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  Importantly, however, 
the veteran's descriptions of his service-connected PTSD must 
be considered in conjunction with the clinical evidence of 
record as well as the pertinent rating criteria.  

The Board acknowledges the veteran's complaints as well as 
the objective evaluation findings of anxiety, a congruent 
affect, and irritability.  Further, the Board notes that the 
GAF scores assigned to the veteran's PTSD during the current 
appeal have essentially ranged from 45 to 55.  Specifically, 
the examiner who conducted the November 2003 VA PTSD 
examination expressed his opinion that the veteran's PTSD 
symptoms have resulted in moderate to serious social and 
industrial impairment.  The Board notes that GAF scores 
ranging from 45 to 50 are illustrative of serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  Richard v. Brown, 9 Vet.App. 266, 267 
(1996), citing Diagnostic and Statistical Manual of Mental 
Disorders (4th ed.1994).  

GAF scores ranging from 51 to 55 are representative of 
moderate symptoms (including a flat affect, circumstantial 
speech, and occasional panic attacks) or moderate difficulty 
in social, occupational, or school functioning (such as few 
friends and conflicts with peers or co-workers).  Id.  The 
symptoms specifically associated with the veteran's PTSD have 
been found to be stable.  In particular, the veteran's PTSD 
has been found to be manifested by casual dress, very good 
hygiene, alertness, rational and goal-directed speech, well 
formed and presented thoughts, intact cognitive functions, a 
normal affect with an appropriate range (from euthymic to 
smiling), an appropriate and friendly mood, the need for 
monthly group therapy and occasional individual treatment, 
and no tangentiality, loosening of associations, flight of 
ideas, delusions, suicidal or homicidal thoughts or 
intentions, or auditory, gustatory, tactile, or visual 
hallucinations.  

Additionally, the veteran is not socially isolated.  He 
drives to a local coffee shop where he meets with three or 
four veterans and reminisces with them about the war, goes to 
Sunday school and church every Sunday as long as he is not 
sick, and drives his wife during shopping expeditions and 
occasionally goes inside stores with her.  He has described 
feelings of being "choked up" when he is around a lot of 
people in the stores, and it is clear that he has a 
significant psychiatric impairment.  Although he no longer 
goes to local flea markets, he has admitted that the reason 
is his limited walking ability.  

Without evidence of occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as suicidal ideation, obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and inability to establish and 
maintain effective relationships, a disability rating of 
70 percent for the veteran's service-connected PTSD is not 
warranted.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2003).  

Additionally, the Board does not find that consideration of 
an extraschedular rating under the provisions of 
38 C.F.R. § 3.321(b)(1) is warranted.  That provision 
provides that, in exceptional circumstances, where the 
schedular evaluations are found to be inadequate, the veteran 
may be awarded a rating higher than that encompassed by the 
schedular criteria, as shown by evidence showing that the 
disability at issue causes marked interference with 
employment, or has in the past or continues to require 
frequent periods of hospitalization rendering impractical the 
use of the regular schedular standards.  Id.  The facts of 
this case do not show that the veteran's PTSD results in 
marked interference with his employment or requires frequent 
periods of hospitalization.  Rather, the Board notes that the 
percentage ratings under the Schedule are representative of 
the average impairment in earning capacity resulting from 
diseases and injuries.  38 C.F.R. § 4.1 specifically sets out 
that "[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  Factors 
such as requiring periodic medical attention are clearly 
contemplated in the Schedule and provided for in the 
evaluations assigned herein.  What the veteran has not shown 
in this case is that his PTSD results in unusual disability 
or impairment that renders the criteria and/or degrees of 
disability contemplated in the Schedule impractical or 
inadequate.  Accordingly, consideration of 
38 C.F.R. § 3.321(b)(1) is not warranted in this case.  

III.  Petition To Reopen Previously Denied Claim For Service 
Connection For Asthma

Initially, by a March 1991 rating action, the RO denied 
service connection for asthma.  According to the relevant 
evidence available at that time, service medical records were 
negative for complaints of, treatment for, or findings of 
asthma.  The discharge examination, which was conducted in 
January 1946, demonstrated that the veteran's respiratory 
system (including bronchi, lungs, pleura, etc.) were normal.  
Chest X-rays were negative.  

At that December 1990 compensation and pension psychiatric 
examination, the veteran complained of being unable to 
breathe due to asthma.  Specifically, he reported, that in 
the couple of years prior to the examination, he had 
experienced severe asthma.  Following a psychiatric 
evaluation, the examiner provided, in pertinent part, a 
diagnostic impression of asthma.  

In March 1991, the RO considered these reports.  The RO 
concluded that the records did not provide evidence that the 
veteran's diagnosed asthma was in any way related to his 
active military duty.  As such, the RO denied service 
connection for asthma.  In April 1991, the RO notified the 
veteran of this decision.  The veteran did not initiate an 
appeal of the denial.  Consequently, the RO's decision is 
final.  38 U.S.C.A. § 7105(a), (c), (d)(3) (West 2002);  
38 C.F.R. §§ 19.117, 19.129, 19.192 (1990).  

The veteran may reopen his claim by submitting new and 
material evidence.  38 C.F.R. § 3.156(a) (effective prior to 
August 29, 2001).  New and material evidence is defined as 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (effective prior to August 29, 2001).  
See also, Hodge v. West, 155 F.3d 1356, 1359 (Fed. Cir. 
1998).  In deciding the issue of whether newly received 
evidence is "new and material," the credibility of the 
evidence must be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 512, 513 (1992).  

The additional record received since the prior final denial 
in March 1991 includes private and VA medical records 
reflecting outpatient treatment for severe asthma between 
March 1979 and October 2003.  None of these reports provide 
competent evidence of an association between the veteran's 
diagnosed asthma and his active military duty.  In fact, a VA 
outpatient treatment record dated in September 2002 notes 
that the veteran's medical history includes asthma for 
30 years.  According to this particular document, the 
veteran's asthma began in approximately 1972, more than 
25 years after his discharge from active military duty.  

Consequently, the Board finds that the additional evidence 
received since the prior final denial of service connection 
for asthma in March 1991 is not probative of the central 
issue in the veteran's case for service connection for such a 
disability.  Significantly, these additional records do not 
bear directly and substantially upon the specific matter 
under consideration, are either cumulative or redundant, and, 
are not so significant that they must be considered in order 
to decide fairly the merits of the claim for service 
connection for asthma.  See, 38 C.F.R. § 3.156(a) (effective 
prior to August 29, 2001).  

Accordingly, the Board concludes that the additional evidence 
received since the prior final denial of service connection 
for asthma in March 1991 is not new and material, as 
contemplated by the pertinent law and regulations.  As such, 
this additional evidence cannot serve as a basis to reopen 
the veteran's claim for service connection for asthma.  See, 
38 U.S.C.A. § 5108 and 38 C.F.R. § 3.156(a) (effective prior 
to August 29, 2001).  





ORDER

A disability rating greater than 50 percent for the 
service-connected PTSD is denied.  

New and material evidence not having been received to reopen 
the claim of entitlement to service connection for asthma, 
the appeal is denied.  


REMAND

As the Board has previously discussed in this decision, there 
was a recent and substantial change in the law.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA).  See, 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  In particular, this 
law redefines the obligations of VA with respect to the duty 
to notify and to assist.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
but not yet final as of that date.  VCAA, Pub. L. No. 
106-475, § 7(a), 114 Stat. 2096, 2099-2100 (2001), 
38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West 2002).  VA regulations have also been 
revised as a result of these changes and is effective from 
November 9, 2000, except that the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii) apply to any claim to reopen a 
finally decided claim received on or after August 29, 2001).  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003).  

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and to complete his 
claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2003).  See also, Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) and Charles v. Principi, 16 Vet. App. 370 
(2002) (holding that both the statute, 38 U.S.C.A. § 5103(a), 
and the regulation, 38 C.F.R. § 3.159, clearly require the 
Secretary to notify a claimant which evidence, if any, will 
be obtained by the claimant and which evidence, if any, will 
be retrieved by the Secretary).  Second, VA has a duty to 
assist the veteran in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159(c) (2003).  

A review of the claims folder in the present case indicates 
that VA has not satisfied the notification requirements of 
the VCAA with respect to the veteran's claim for service 
connection for asbestosis.  Furthermore, the Board notes 
that, throughout the current appeal, the veteran has asserted 
that he was exposed to asbestos while serving on active 
military duty with the United States Navy during World 
War II.  Personnel records reflecting exposure to asbestos 
and/or duty assignments are not of record.  The Board notes 
that X-rays taken of the veteran's chest in September 2002 
showed pleural plaques which were consistent with a history 
of asbestos exposure.  He was to be followed in the pulmonary 
clinic, but there is no diagnosis of asbestosis in the 
record.  A review of the claims folder indicates that the 
veteran has not been accorded a relevant VA examination with 
regard to his claim for service connection for asbestosis.  

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED for the following actions:

1.  With regard to the issue of 
entitlement to service connection for 
asbestosis, the RO should review the 
claims file and ensure that all VCAA 
notice obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A, (West 2002), and any 
other applicable legal precedent.  
Particularly, the RO must notify the 
veteran of the applicable provisions of 
the VCAA, including what evidence is 
needed to support his claim, what 
evidence VA will develop, and what 
evidence the veteran must furnish.  

2.  An appropriate official at the RO 
should contact the National Personnel 
Records Center to obtain documentation of 
the veteran's exposure to asbestos and/or 
his complete personnel records, including 
duty assignments, occupational 
specialties, etc. and associate them with 
the claims folder.  

3.  The RO should then make arrangements 
with the appropriate VA medical facility 
for the veteran to be afforded a VA 
examination to determine if he currently 
has asbestosis.  The claims folder must 
be made available to the examiner in 
conjunction with the examination.  All 
indicated tests should be conducted.  

4.  Thereafter, the RO should re-
adjudicate the issue of entitlement to 
service connection for asbestosis.  If 
the decision remains in any way adverse 
to the veteran, he and his representative 
should be provided with an SSOC.  The 
SSOC must contain notice of all relevant 
actions taken on the claim for benefits, 
to include the applicable law and 
regulations considered pertinent to the 
issue on appeal as well as a summary of 
the evidence of record.  An appropriate 
period of time should be allowed for 
response.  

Thereafter, the case should be returned to the Board, if in 
order.  No action is required of the veteran until he is 
notified by the RO.  

This appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.  The veteran has the right to 
submit additional evidence and argument on the matter that 
the Board has remanded to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans 




Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).  



	                     
______________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



